Citation Nr: 0206974	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  94-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active naval service from March 1965 to 
August 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
denied the appellant's claim of service connection for an 
acquired psychiatric disorder.  Subsequent rating decisions 
confirmed and continued the denial of service connection for 
a psychiatric disorder, including PTSD.  In 1996, 1997, and 
1999, the Board remanded this case for additional 
development.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The appellant's current psychiatric disorders are not 
related to disease or injury in service.  

2.  The appellant is not a veteran of combat.

3.  Neither the verified shore bombardment by the veteran's 
ship, nor the reason for his original discharge, is a 
stressor.

4.  The appellant does not have PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (1996); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.125 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant filed a VA Form 21-526 (Veteran's Application 
for Compensation or Pension) in December 1989, seeking 
service connection for a psychiatric disorder.  There is no 
issue as to the completeness of this application, and 
therefore no duty to advise the veteran of any information 
needed to complete the application.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In this case, 
the veteran's service medical records were already on file 
when he filed his claim for service connection.  In 
connection with that claim, he provided evidence that his 
discharge had been upgraded and provided a statement 
indicating he sought service connection for anxiety neurosis, 
personality disorder, substance abuse, alcohol, and drugs.  
In a February 1990 letter, the RO advised the veteran that 
there was no evidence of a nervous condition, alcohol abuse, 
or residuals in his military service.  Specific information 
has been requested from the veteran in September 1996 and 
March 1997, to which requests the veteran has not responded.  
Furthermore, the veteran has been advised, through statements 
and supplemental statements of the case, through Board 
Remands, and through rating decisions, of the evidence 
received and considered.  He has thus been informed of what 
information and evidence he should provide and what the 
Secretary will attempt to get on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  

? The claims file includes the service medical and 
personnel records.

? The claims file shows receipt of VA clinical records 
for the period from March to June 1990, in June 1990; 
from August to October 1990, in November 1990; from 
April 1991, in June 1991; from June 1990 to September 
1991, in October 1991; from February to November 1991, 
in December 1991; and from July 2000 to July 2001, in 
August 2001.  In addition, VA has received summaries of 
periods of VA hospitalization in April 1991, January to 
April 1992, May 1992, August to December 1999, October 
2000, December 2000, January 2001, and March 2001.  

? The appellant has indicated that he received treatment 
for his claimed disability from Dr. Kushner.  In a 
March 1993 letter, accompanied by a release from the 
appellant, the RO asked Dr. Kushner to provide records 
concerning the appellant's treatment.  The RO received 
a June 1993 letter from Dr. Kushner, but did not 
receive any clinical records.  At about that time, the 
RO also received private hospital reports showing the 
appellant's care by Dr. Kushner during November to 
December 1992, December 1992, January to February 1993, 
and April 1993 hospitalizations.  In its April 1999 
remand, the Board directed the RO to advise the 
appellant that Dr. Kushner's treatment records might be 
relevant to his claim and to request that he contact 
Dr. Kushner for a complete medical rationale for his 
diagnosis of PTSD, including the alleged stressors 
forming the basis for that diagnosis.  The RO issued to 
the appellant a September 1999 letter informing him of 
his responsibility to obtain these records.  In a 
September 2000 statement, the appellant indicated that 
he had been unable to obtain treatment records from Dr. 
Kushner's office.  

? The appellant also indicated that he had received 
treatment at San Francisco General Hospital and at the 
University of California Medical Center.  In a letter 
sent to the appellant in September 1996, the RO asked 
him to provide a release so that VA could obtain 
records from these facilities.  (Board remand in April 
1997 also directed the RO to obtain records from these 
facilities.)  The RO, in a March 1997 letter to 
appellant, noted that it had received releases, that 
the appellant had not provided an address for either 
health care provider, and that it had obtained the 
address for San Francisco General Hospital, but not for 
the University of California Medical Center.  The RO 
asked the San Francisco General Hospital in a March 
1997 letter to furnish evidence required to support the 
claim, that facility responded in March 1997 that 
records of the appellant's treatment had been destroyed 
because they were older than 10 years.  In letters to 
the appellant in May and July 1997, the RO reminded the 
appellant of the need for an adequate release for 
information from the University of California Medical 
Center, and forwarded appropriate release forms.  The 
appellant did not respond.  

? As for his alleged stressors, the record includes 
transcripts of a hearing in August 1991 at the RO, 
wherein the appellant discussed his alleged stressors.  
In response to Board's April 1999 remand, RO issued a 
September 1999 letter asking the appellant for specific 
information regarding his alleged stressors.  The 
appellant did not respond.  

? In addition to the evidence just described, the 
appellant submitted a "Plan of the Day" for U.S.S. 
Nicholas for January 24, 1966; a DD Form 1096 (Military 
Pay and Allowance Claims Voucher), dated May 1967; a 
private psychologist's evaluation dated in August 2000; 
and a description of the activities of U.S.S. Nicholas 
obtained from the website www.hazegray.org in August 
2000.  

? The appellant has indicated that he was awarded Social 
Security disability benefits.  Given that these records 
post-date service by more than 20 years, it is unlikely 
that these records would do more than merely 
corroborate the medical evidence already of record 
attesting to psychiatric symptomatology beginning in 
1989.  The appellant also has not indicated that any 
health care professional at any time has related a 
psychiatric disorder to his military service.  
Additional development to obtain these records is 
unnecessary.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's assistance obligation pertains to relevant 
evidence that may exist or could be obtained).  

VA has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim, where 
there has been a reasonable possibility that such assistance 
would aid in substantiating the claim.  That assistance has 
extended to relevant VA, private, and service medical records 
that the appellant has adequately identified and authorized 
VA to obtain.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant VA 
examinations in June 1993 and August 1998.  In response to 
the Board's April 1999 remand, the RO afforded the appellant 
examinations in February and May 2001.  The Board is 
satisfied that VA has adequately provided examinations that 
are necessary to substantiate the claim.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  



II.  Acquired Psychiatric Disorder

A. Other than PTSD

The veteran seeks to establish service connection for an 
acquired psychiatric disorder, to include PTSD.  He contends, 
in essence, that his current psychiatric diagnoses, 
personality disorder, and/or substance abuse are attributable 
to his active military service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In some cases, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law.  Enumerated chronic diseases manifesting themselves 
to a certain degree within a certain time after service may 
be presumed to have had their onset in service.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a) (2001).  Service connection for a 
psychosis may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307 and 3.309 (2001).  

The veteran's psychiatric diagnoses over the years have 
included major depression with psychotic features (VA 
examination in August 1998) and schizoaffective disorder 
(private evaluation in August 2000 and, by history, on VA 
hospitalizations in October and December 2000).  The 
veteran's service medical records are absolutely negative for 
any complaints, treatment, or diagnosis of any psychosis.  On 
mental status evaluation before the veteran's discharge, the 
examiner found no evidence of psychosis or psychoneurotic 
disease.  The veteran has variously reported that his first 
psychiatric treatment was for anxiety and depression in 1970 
at San Francisco General Hospital (substantive appeal 
received in May 1990), which is some four years after his 
discharge from service, and that he was treated because he 
was "extremely sad" in 1967 or 1968 at the University of 
California Medical Center.  The San Francisco General 
Hospital records are unavailable, having been destroyed long 
before the veteran filed his claim.  The veteran never 
provided a properly completed release form for his records 
from the University of California Medical Center.  Thus, 
while there is some evidence that the veteran manifests at 
least psychotic features from time to time, he did not have a 
psychosis in service, and there is no basis to conclude that 
a psychosis manifest to a degree of ten percent within a year 
of service discharge.  The preponderance of the evidence is 
against establishing service connection on the basis of a 
presumption.

The veteran's diagnoses include various personality 
disorders.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(2001).  As they are not diseases or injuries, service 
connection is precluded by law for any of the veteran's 
variously-diagnosed personality disorders.

With respect to any of the veteran's diagnosed psychiatric 
disorders, other than PTSD, service connection requires a 
current disability and a link between that disability and 
disease or injury in service.  The veteran has been diagnosed 
at various times over the years to have major depression, 
major depression with psychotic features, dysthymic disorder, 
somatic preoccupation, schizophrenia, schizoaffective 
disorder, bipolar disorder, and anxiety (see VA records dated 
March 1990 to May 2001).  There is, however, no competent 
medical evidence linking any of these disorders to service.  
The veteran's service medical records, furthermore, do not 
show complaints, treatment, or diagnoses of psychiatric 
disorders, and his psychiatric evaluation prior to discharge 
specifically ruled out any psychiatric disorder.  In sum, the 
preponderance of the evidence is against service connection 
on a direct basis of any of these psychiatric diagnoses that 
the veteran has been given over the years.

The veteran has also been diagnosed to have substance abuse, 
including alcohol and drugs, disorders at various times.  
There is no evidence of substance abuse, including alcohol 
and drugs, during the veteran's military service.  Multiple 
substance abuse is first documented in VA treatment records 
dated March to August 1990.  He was hospitalized in April 
1991 at a VA facility for chronic alcohol dependence.  He has 
undergone multiple hospitalizations in which substance abuse 
was at least one of his diagnoses.  In a May 1992 VA 
hospitalization, the veteran self-reported a 26-year history 
of alcohol abuse and a 15-year history of cocaine use.  In 
November and December 1992, January to February 1993, and 
April 1993, the veteran was hospitalized at Charter Hospital, 
a private facility, for, inter alia, chemical dependency.  
Substance abuse was diagnosed on VA hospitalization in 
October 2000, December 2000, January 2001, and March 2001 and 
on VA examination in February 2001.  For claims filed after 
October 31, 1990, direct service connection may not be 
granted for disability resulting from abuse of alcohol or 
drugs.  38 U.S.C.A. § 104(a) (West 1991); 38 C.F.R. 
§ 3.301(a) (2001).  The veteran filed his claim in 1989, and 
it thus predates this prohibition.  The RO determined that 
the veteran's substance abuse problems were of willful 
misconduct origin, thereby precluding service connection.  
However, willful misconduct in this sense refers to conduct 
taking place while in the service that precludes finding any 
resulting disability to be in line of duty.  See 38 C.F.R. 
§ 3.301(a), (c)(3), (d) (2001).  In this case, there is no 
evidence of alcohol or drug abuse occurring during or 
diagnosed during military service.  The first evidence of 
such a diagnosis is in treatment records dated in 1990.  No 
medical opinion has been presented linking any of the 
veteran's various substance abuse disorders to his military 
service.  The preponderance of the evidence is against 
service connection for any substance abuse disorder.

B.  PTSD

Service connection for PTSD requires medical evidence of a 
current disorder, evidence of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  Prior to March 7, 1997, service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded a combat 
citation would be accepted, absent evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  See Cohen v. Brown, 10 Vet. 
App. 128, 136 (1997); Caluza, 7 Vet. App. at 506.  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2001); a link, established 
by medical evidence, between current symptoms and an in-
service  stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
established that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001) and 38 C.F.R. § 4.125 (2001) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

The appellant filed this claim in December 1989, well before 
this regulatory change.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997).  

The Board must determine whether the new version of 38 C.F.R. 
§ 3.304(f) (2001) is more favorable to the appellant.  If so, 
it should apply that version for the period from and after 
March 7, 1997, the effective date of the regulatory change.  
The Board should apply the old version of 38 C.F.R. 
§ 3.304(f) (1996) for periods preceding March 7, 1997.  See 
DeSousa v. Gober , 10 Vet. App. 461, 467 (1997) (claims must 
be fully adjudicated under both the new and the old criteria 
to determine which version is more favorable).  

When the veteran filed his claim for service connection, he 
stated that the character of his discharge led to the 
development of a nervous condition and that thoughts 
regarding the circumstances that precipitated his discharge 
had resulted in suicide attempts.

The appellant's service personnel records show that from 
March to June 1965 he was assigned to recruit training in San 
Diego, from July to October 1965 to rate training in San 
Francisco, from November 1965 to August 1966 to the U.S.S. 
Nicholas, a destroyer escort.  In August 1966, he was 
transferred from the Nicholas to the U.S. Naval Station at 
Treasure Island, where he was separated from service.  He was 
awarded the National Defense Service Medal and performed 
duties as a deckhand.  The service personnel records included 
documentation of nonjudicial punishment for unauthorized 
absences and an investigative report concerning conduct the 
appellant engaged in during service.  

In the veteran's substantive appeal, he stated that part of 
his emotional problems resulted from an incident that 
occurred in January 1966 involving hostile fire, and he often 
wondered whether his ship had killed any innocent civilians 
or children when they destroyed buildings during shore 
bombardment. 

The appellant's VA treatment and hospitalization records 
covering the period March to August 1990 showed diagnoses of 
dysthymic disorder, depression, borderline personality 
disorder, and multiple substance abuse.  During treatment, 
the appellant discussed his financial difficulties, struggles 
with alcohol and drug abuse, an eating disorder, his 
reclusive lifestyle, identity issues, and his dysfunctional 
family upbringing.  He complained of such psychiatric 
symptoms as intermittent suicidal ideation, depression, 
anxiety, and low self-esteem.  He underwent a psychological 
evaluation in August 1990, including psychological testing, 
which suggested schizophrenia, depression, somatic 
preoccupation, anxiety, and personality disorder.  He 
reported symptoms of worthlessness, obsessions, alcohol 
abuse, conflict with authority figures, sexual difficulties, 
family conflict, and various physical symptoms.  

In April 1991, the appellant was hospitalized at a VA 
facility for chronic alcohol dependence and abuse after 
taking an overdose of medications.  Other diagnoses were 
dysthymic disorder, major depression, dependent traits, and 
rule-out dependent personality disorder.  He reported 
suffering from depression since the "terrible experience" 
during service that ultimately led to his discharge.  It was 
noted that he had a history of prior suicide attempts and 
hospitalization for depression. 

In August 1991, the appellant had a personal hearing at the 
RO.  His representative argued that the following incidents 
led to the appellant's psychiatric disorder(s):  
(1) hardships living aboard ship, (2) the firing of guns from 
the ship into a Vietnamese village which the appellant felt 
might have killed women and children, and (3) his undesirable 
discharge from service.  The appellant testified that he was 
receiving psychiatric treatment.  He stated that he first 
sought psychiatric treatment in 1967 or 1968 at the 
University of California Medical Center because he was 
"extremely sad", and that a diagnosis of depression was 
rendered at that time.  He stated that he was ashamed and 
embarrassed regarding the circumstances of his discharge from 
service and felt bad when he thought about his undesirable 
discharge.  The appellant also testified that the ship he was 
assigned to was stationed off the coast of Vietnam for three 
days in January 1966, during which the ship's newspaper 
published reports about destroying buildings.  He felt that 
firing into the village might have killed or injured women or 
children, and this affected him.  He maintained that he was 
on medication for PTSD.  

VA treatment records covering the period June 1990 to 
November 1991 showed no diagnosis of PTSD.

The appellant was hospitalized from January to April 1992 at 
a VA facility for recurrent major depressive episode with 
psychotic features after he attempted suicide.  His 
complaints included flashbacks of Vietnam, drug relapse, 
depression, isolation, hopelessness, and impaired judgment.

In May 1992, the appellant was hospitalized at a VA facility 
for recurrent major depression, multiple substance abuse, and 
dependent personality disorder.  He complained of depression 
and suicidal thoughts.  He reported working as a deckhand 
during service and participating in combat in Vietnam.  It 
was noted that he had a family history of psychiatric 
disorders.  The appellant reported a 26-year history of 
alcohol abuse and 15-year history of cocaine use.

The appellant submitted medical records from Charter 
Hospital, a private facility, for hospitalization in November 
and December 1992.  The chart summary for the November 1992 
hospitalization showed diagnoses of major depression, 
chemical dependency, and PTSD.  The discharge summary for the 
December 1992 hospitalization indicated that this was one of 
several psychiatric admissions for the appellant, and he was 
admitted due to suicidal ideation.  Discharge diagnoses were 
major depression, chemical dependency, and PTSD.  The RO 
requested additional medical records from Charter Hospital in 
March 1993, but no response was received.

The appellant submitted a June 1993 letter from Gary Kushner, 
M.D., at Charter Hospital, which indicated that the appellant 
had been hospitalized three times with diagnoses of major 
depression and PTSD.  It was noted that the appellant was 
experiencing recurrent distressing nightmares of his Vietnam 
involvement, sleep disturbance, numbing of general 
responsiveness, estrangement, loss of interest, difficulty 
concentrating, irritability, sense of foreshortened future, 
and emotional lability.  The appellant submitted discharge 
summaries from Charter Hospital for hospitalization from 
November to December 1992, January to February 1993, and in 
April 1993.  In addition to the above diagnoses, it was 
indicated that the appellant had chemical dependency.  His 
history of multiple psychiatric admissions and suicide 
attempts was detailed in these records.  It was indicated 
that his first hospitalization occurred 17 years earlier at 
the University of California Neuropsych Institute for 
chemical dependency.

VA examination in June 1993 indicated that the appellant 
reported a history of alcohol abuse and substance abuse for 
several years and numerous hospitalizations, including three 
in 1993 for depression and psychotic behavior.  His family 
history was significant for schizophrenia and chronic 
alcoholism in his biological parents, even though he was 
adopted.  The appellant discussed his dysfunctional family 
upbringing, including being placed in a foster home at the 
age of six.  Another family then adopted him.  With respect 
to his military history, he stated that he served aboard the 
U.S.S. Nicholas, which included combat off Vietnam in 1966.  
He stated that he had "activities" during the war, which 
included killing many women and children.  He stated that 
after discharge from service, he was hospitalized within a 
year for depression and alcohol abuse.  The examiner 
concluded that the appellant showed evidence clinically and 
by interview of chronic, delayed PTSD.  There was a history 
of major depressive episode, and the appellant showed gross 
manifestations of this illness.  He also showed 
manifestations of status post self-inflicted injuries from 
previous suicide attempts.  He was in remission for alcohol 
abuse.

In support of his PTSD claim, the appellant submitted a DD 
Form 1096 (Military Pay and Allowance Claims Voucher) showing 
that he was entitled to hostile fire pay for the month of 
January 1966.  He also submitted a "Plan of the Day" from 
the U.S.S. Nicholas dated in January 24, 1966, which noted 
that a week earlier the Nicholas had fired shore bombardment 
in support of the First Marine Division in order to stop 
small arms and mortar fire that was being directed at 
friendly troops.  The Nicholas had destroyed seven buildings, 
damaged eight others, and left two structures burning. 

VA examination in August 1998, wherein the examiner reviewed 
the appellant's claims file prior to the evaluation, noted 
that the appellant believed he had PTSD and stated he was in 
combat in Vietnam and that this "altered his entire life"; 
that he had difficulty recalling specific aspects of the 
traumas that he had experienced in Vietnam; that he took 
several medications for severe depression and irritability; 
and that he reported having an average childhood.  The 
diagnosis was major depression with psychotic features.  

VA hospital records from August to December 1999 included 
diagnoses of recurrent major depression, cocaine abuse, 
alcohol dependence, and personality disorder not otherwise 
specified.  He was admitted with a history of suicide 
attempts and substance abuse.  It was noted that he 
complained of "terrible and bloody nightmares about 
Vietnam."  

A private neuropsychological evaluation in August 2000 
included diagnoses of schizoaffective disorder in acute 
exacerbation and PTSD.  The report included reportage of the 
appellant's history, including negligence from his parents 
and service for one year in Vietnam.  (The appellant noted in 
his own handwriting that he had not told the examiner that he 
had served for one year in Vietnam.)  It was noted that the 
appellant continued to dream of corpses blown into the air 
due to bombardment from his ship and that he stated he moved 
ammunition to guns at the perimeter of the vessel.  The 
physician opined that the appellant was very unsociable, 
frightened, and severely emotionally disturbed, and that he 
should receive intense treatment concerning an unresolved 
traumatic experience that continued to affect him.  

Information from a website, "www.hazegray.org," downloaded 
in August 2000 and placed into the claims file, indicated 
that U.S.S. Nicholas in early 1966 was off Vietnam at 
"Yankee Station" in the Gulf of Tonkin and engaged in a 
"Market Time" patrol.  By the end of February, Nicholas 
proceeded to the United States via Australia and Hawaii.  

VA hospital records in October 2000 included diagnoses of 
substance abuse, PTSD, major depressive disorder, borderline 
personality disorder, and histrionic and dependent 
personality traits.  He was admitted after an apparent 
suicide attempt and received supportive care for his apparent 
drug overdose and psychiatric disorders, which included 
depression and schizoaffective disorder.  The hospital course 
was largely uneventful and the appellant improved with 
treatment.  

VA hospital records in December 2000 included diagnoses of 
polysubstance dependence, major depression by history, and 
schizoaffective disorder by history.  The record noted that 
appellant's recent past history of suicide attempts and 
substance abuse and improvement with treatment.  

VA hospital records in January 2001 included diagnoses of 
polysubstance abuse, major depression by history, and 
schizoaffective disorder by history.  He was admitted with 
complaints of depression secondary to substance abuse.  The 
hospital report noted the appellant's recent past history of 
suicide attempts and substance abuse, his improvement with 
treatment, and a statement as the reasons for his separation 
from service.  

VA examination in February 2001, for which the examiner had 
access to the claims file, indicated that the appellant 
complained of psychiatric symptomatology resulting from the 
manner of his separation from service.  It was noted that the 
appellant served in the Navy and for one month offshore of 
Vietnam his ship was engaged in bombardment of villages.  The 
examiner wrote that the appellant did not see any deaths.  
Diagnoses included multiple substance abuse, recurrent major 
depression, and borderline personality disorder.  The 
examiner opined that the appellant had unresolved sexual 
identify issues that required continued counseling and that 
he had drug and alcohol problems that he tended to minimize.  

VA hospital records in March 2001 indicated that the 
appellant had diagnoses of drug dependence, cocaine and 
alcohol abuse, bipolar disorder, and status post overdose as 
a suicidal attempt.  The reports show that the appellant had 
a long history of psychiatric symptoms and diagnoses and that 
he improved with treatment.  

VA examination in May 2001 by two psychiatrists indicated 
that the appellant had a long history of psychiatric 
disorder, according to the appellant's report, starting in 
November 1966.  The examiner reviewed the evidence of record, 
including the service medical and personnel records.  The 
examiners diagnosed chronic recurrent major depression with 
serious suicide attempts, alcohol and polysubstance abuse and 
dependence in early remission by appellant's report, and 
borderline and dependent personality traits.  As for PTSD, 
the examiners noted that the appellant did not meet the 
criterion for a traumatic event in which he felt that his 
life or the life of a significant other was in danger.  He 
did not observe anyone close to him being seriously injured 
or killed.  When asked specifically about whether he felt 
during service off Vietnam that his life was in danger, he 
did not give a direct answer and stated that he was unsure.  
The examiners also indicated that the appellant did not meet 
the criteria for re-experiencing phenomena related to PTSD 
since he had only intermittent nightmares related to an 
unverified event and that could be attributed to another 
underlying psychiatric disorder, such as depression or 
anxiety.  

In this case, the veteran did not receive any combat 
citations.  The Board finds that he is not a veteran of 
combat with the enemy, except for the single instance of 
shore bombardment in which his ship participated and that is 
documented.  That incident, which is independently 
corroborated by official military records, has been verified.  
However, to the extent that the veteran has reported to 
treatment providers or to examiners that he served in combat 
in Vietnam and witnessed many deaths, there is no 
corroboration, and the Board finds his statements incredible.  
His ship participated in shore bombardment while he was on it 
in January 1966.  In the veteran's substantive appeal, he 
indicated that he "often wondered" whether his ship had 
killed anyone in the shore bombardment.  In his hearing 
testimony in August 1991, he testified that the ship 
newspaper reported that buildings were destroyed and he felt 
that firing into the village might have killed or injured 
women or children.  Thus, he admitted early on that he had no 
idea what actually resulted from the bombardment, other than 
property destruction.  His report on VA examination in June 
1993 that he participated in activities in Vietnam that 
included killing many women and children is either pure 
speculation on his part, or pure fabrication for the apparent 
purpose of obtaining a diagnosis of PTSD.  The veteran's 
reports in treatment records of terrible and bloody 
nightmares of Vietnam, or of dreams of corpses blowing into 
the air, cannot be nightmares growing out of his experiences, 
as he did not observe such things.  On VA examination, the 
veteran failed to meet the diagnostic criteria for PTSD.  
There is simply no credible evidence that the veteran was 
other than far removed from any results of his ship's shore 
bombardment.  There is no evidence that he was himself 
subject to enemy fire, and the evidence is that the fire 
support was to stop small arms and mortar fire directed at 
friendly troops on shore, and not that it was to stop any 
fire directed at the ship.  There is simply no credible basis 
to believe that the veteran observed first-hand the results 
of the bombardment or had any reasonable basis to feel 
himself or his shipmates in danger, or that his reaction to 
the bombardment involved intense fear, helplessness, or 
horror.  See DSM-IV, diagnostic criteria for PTSD.  The 
veteran has transmogrified his idle curiosity about whether 
casualties might have occurred into fantastic nightmares not 
based on his actual experiences.  Whether he actually has 
such nightmares, they do not arise from reality, and they do 
not constitute evidence that the ship's shore bombardment was 
a stressor.

The veteran has also stated that the circumstances of having 
originally received an other than honorable discharge from 
service was so stressful as to cause him to develop 
psychiatric disorder.  No medical opinion links PTSD to the 
reason for the veteran's originally characterized discharge.  
The veteran does not claim that the discharge involved actual 
or threatened death or serious injury to himself or others.  
To the extent that he claims PTSD related to his discharge, 
he is lacking in competence to make such a connection, and 
the assertion is lacking in credibility.

Thus, the veteran does not, under neither the old nor the new 
version of the regulations, have a diagnosis of PTSD related 
to an actual stressor in service.  The preponderance of the 
evidence is against the claim.



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

